Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Abeer B. Ibrahim, Reg. No. 77,223 on 06/10/2021.
	
Pursuant to MPEP 606.01 the title has been changed to read:


Please amend paragraph [0078] of the specification as follows: 

[0078]    At block 825, processing logic detects that the VM exceeded an allotted
timeslot for VM execution based upon when execution control was received from the VM. The allotted timeslot for VM execution may represent [[a]] the CPU time that is assigned to VM 430 based upon the original configuration of CPU time associated with vCPU 431 and the portion of CPU time to be reserved for host execution. For example, if vCPU 431 is originally provisioned to have 50% of physical CPU time (500 milliseconds of every second) and the portion of CPU time to be reserved for host execution is 50% of the CPU time provisioned to vCPU 431 (250 milliseconds of the provisioned 500 milliseconds) then the allotted timeslot for VM execution for VM 430 is the remaining 250 milliseconds. The hypervisor 425 may determine, upon receiving execution control from VM 430, that VM 430 exceeded the allotted timeslot if execution control was received after the allotted 250 millisecond window. For instance, if VM 430 returns execution control to the hypervisor at a time that indicates that VM 430 had execution control for 350 milliseconds, then VM 430 exceeded the allotted timeshare by 100 milliseconds.

Please amend the claims as follows: 
This listing of claim will replace all prior versions and listings of claims in the application:

1.	(Currently amended) A method comprising:
executing, by a hypervisor running on a host computer system comprising a physical CPU, a virtual machine (VM) comprising a virtual central processing unit (vCPU), wherein the vCPU is associated with the physical central processing unit (CPU);
determining, by the hypervisor, a portion of CPU execution time of the physical CPU to be reserved for host execution
reserving, by the hypervisor, the portion of CPU execution time notifying the VM of the portion of CPU execution time to cause wherein the notifying comprises:
writing scheduling parameters, comprising the portion of CPU execution time that is reserved for the host execution, to a memory region accessible to the VM; and
executing a VM entry that transfers execution control to the VM and causes the VM to schedule a balloon process for the portion of CPU execution time that is reserved for the host execution.

2.	(Original) The method of claim 1, further comprising:
receiving, by the hypervisor, execution control of the physical CPU;
executing, by the hypervisor, a task using the physical CPU; and 
returning, by the hypervisor, execution control of the physical CPU to the VM. 

3.	(Original) The method of claim 2, wherein receiving execution control of the physical CPU comprises detecting a VM exit caused by the VM.

4.	(Previously presented) The method of claim 2, wherein returning execution control of the physical CPU to the VM is performed upon expiration of the portion of CPU execution time reserved for host execution.

5.	(Previously presented) The method of claim 1, wherein the portion of CPU execution time to be reserved for the host execution is a share of total CPU execution time.

6.	(Previously presented) The method of claim 1, wherein the portion of CPU execution time to be reserved for the host execution is specified as a period of time. 

7.	(Currently amended) The method of claim 1, wherein notifying the VM of the portion of CPU execution time comprises: 
writing scheduling parameters, comprising the portion of CPU execution time that is reserved for the host execution, to memory buffer that is mapped to VM address space accessible to the VM


8.	(Currently amended) The method of claim 1, wherein notifying the VM of the portion of CPU execution time comprises:
writing scheduling parameters, comprising the portion of CPU execution time that is reserved for the host execution, to unused bits of a virtual machine control structure associated with the VM that is accessible to the VM


9.	(Currently amended) A system comprising:
a memory; and
a processor operatively coupled to the memory, to execute a virtual machine (VM) comprising a virtual central processing unit (vCPU) that is associated with a physical CPU of the system to:
receive a notification of a portion of CPU execution time of the physical CPU to be reserved for the system execution, wherein to receive the notification of the portion of CPU execution time, the processor is to read scheduling parameters comprising the portion of the CPU execution time of the physical CPU from a memory region accessible to the VM, and wherein the scheduling parameters were written to the memory region by a hypervisor on the system 
schedule a balloon task to be executed for a period of time specified by the portion of CPU execution time 
return execution control of the physical CPU to the hypervisor on the system by executing an instruction of the balloon task.

10.	(Currently amended) The system of claim 9, wherein to receive the notification of the portion of the CPU execution time of the physical CPU 
read scheduling parameters comprising the portion of the CPU time of the physical CPU to be reserved for the system execution from previously unused bit of a virtual machine control structure (VMCS) associated with the VM, wherein the scheduling parameters were written to the previously unused bits of the VMCS by the hypervisor.

11.	(Currently amended) The system of claim 9, wherein to receive the notification of the portion of the CPU execution time of the physical CPU 
read scheduling parameters comprising the portion of the CPU execution time of the physical CPU to be reserved for the system execution from memory buffer mapped to VM address space, wherein the scheduling parameters were written to the memory buffer by the hypervisor.

12.	(Original) The system of claim 9, wherein the processor is further to: 
receive, from the hypervisor, execution control of the vCPU; and
stop execution of the balloon task. 

13.	(Original) The system of claim 12, wherein to stop execution of the balloon task, the processor is to: 
execute a return instruction within the balloon task.

14.	(Original) The system of claim 9, wherein to return execution control of the physical CPU to the hypervisor, the processor is to:
execute the instruction in the balloon task causing a VM exit.

15.	(Original) The system of claim 9, wherein the processor is further to:
receive execution control of the vCPU at a time before the period of time for the balloon task has expired;
determine an amount of remaining time for execution of the balloon task using the time which execution control of the vCPU was received from the hypervisor and the specific period of time for the balloon task; and
upon determining the amount of remaining time is above a threshold, return execution control of the physical CPU to the hypervisor.

16.	(Currently amended) A non-transitory computer readable storage medium, having instructions stored therein, which when executed by a processing device of a host system, cause the processing device to execute a hypervisor to:
receive, from a virtual machine (VM) running on the host system, execution control of a physical central processing unit (CPU), wherein the VM comprises a virtual central processing unit (vCPU) that is associated with the physical CPU; 
determine an updated portion of physical CPU execution time to be reserved for future host execution using provisioning information of the physical CPU to one or more vCPUs of the hypervisor, 
reserve the updated portion of physical CPU execution time notifying the VM of the updated portion of physical CPU execution time to cause wherein the notifying comprises:
writing scheduling parameters, comprising the portion of CPU execution time that is reserved for the host execution, to a memory region accessible to the VM; and
executing a VM entry that transfers execution control to the VM and causes the VM to schedule a balloon process for the portion of CPU execution time that is reserved for the host execution 

17.	(Original) The non-transitory computer readable storage medium of claim 16, wherein the processing device is further to: 
upon receiving the execution control of the physical CPU, execute a task using the physical CPU.

18.	(Currently amended) The non-transitory computer readable storage medium of claim 16, wherein to notify the VM of the updated portion of CPU execution time, the processing device is to: 
write scheduling parameters, comprising the updated portion of CPU execution time that is reserved for host execution, to memory buffer that is mapped to VM address space accessible to the VM


19.	(Currently amended) The non-transitory computer readable storage medium of claim 16, wherein to notify the VM of the updated portion of CPU execution time, the processing device is to: 
write scheduling parameters, comprising the updated portion of CPU execution time that is reserved for host execution, to unused bits of a virtual machine control structure associated with the VM


20.	(Previously presented) The non-transitory computer readable storage medium of claim 16, wherein to determine the updated portion of CPU execution time to be reserved for future host execution, the processing device is to:
provision a second vCPU of the one or more vCPUs of the hypervisor for the VM; and
determine the updated portion of CPU execution time to be reserved for future host execution using provisioning information of the second vCPU of the one or more vCPUs.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLY W. HUARACHA whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195